The evidence may have been without conflict as to the interest of the witnesses Florida and Ramsey in this or like causes which would affect the credibility of their testimony, and appellant may have been entitled to the charge (7) which the court refused (to which proposition appellant cites Bynon v. State, 117 Ala. 80, 23 So. 640, 67 Am. St. Rep. 163, and other cases), still the inquiry thus proposed would involve this court in the examination of a question of fact, as this court has held on several occasions (Ex parte Steverson,177 Ala. 384, 58 So. 992, and cases there cited), and will not be indulged on applications for certiorari to the Court of Appeals. Postal Tel. Cable Co. v. Minderhout, 195 Ala. 420,71 So. 91. Without, therefore, deciding anything as to the question raised against the opinion of the Court of Appeals, the petition is denied.
Writ denied.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.